Name: COMMISSION REGULATION (EC) No 762/95 of 4 April 1995 amending Regulation (EEC) No 2294/92 on detailed rules for the application of the support system for producers of the oilseeds referred to in Council Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: economic policy;  Europe;  plant product;  marketing
 Date Published: nan

 5. 4. 95 EN I Official Journal of the European Communities No L 76/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 762/95 of 4 April 1995 amending Regulation (EEC) No 2294/92 on detailed rules for the application of the support system for producers of the oilseeds referred to in Council Regulation (EEC) No 1765/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, variety 'Per should be considered as an eligible variety in areas where it has been traditionally grown ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by the Act of Accession of Austria, Finland and Sweden and Regula ­ tion (EC) No 3290/94 (2), and in particular Article 11 thereof, Article 1 Regulation (EEC) No 2294/92 is amended as follows : 1 . Article 3 ( 1 ) (a) shall be replaced by the following : '(a) certified seed of a variety listed in Annex II . However, in the case of the variety "Per", access to the compensatory payments shall be restricted to the marketing years 1995/96 and 1996/97 only and to the areas in Sweden listed in Annex VII.' 2. The following varieties shall be added to the list in Annex II : 'Acrobat', 'Ada', 'Agena', 'Akamar', 'Amber', 'Ambra', 'Angkor', 'Ark', 'Avant', 'Beryl', 'Calibra', 'Cannon', 'Casino', 'Cirrus', 'Colcan 36', 'Corporal', 'Dakini', 'Debut', 'Fingal', 'Grenat', 'Hansen', 'Hybridol', ' Ilona', 'John', 'Karola', 'Katarina', 'Konda', 'Kristina', 'Kulta', 'Kunto', 'Kurir', 'Lady', 'Liaison-, 'Licosmos', 'Maskot', 'Melodi', 'Neptune', 'Nickel', 'Orelia', 'Orphee', 'Pallas', 'Paroll', 'Patriot', 'Per', 'Pisces', 'Plumbshot', 'Rapier', 'Rafaela', 'Rubis', 'Rudolf', 'Scorpio', 'Sisu', 'Solar' and 'Tomahawk'. 3 . The Annex to this Regulation shall be added after Annex VI. Whereas Commission Regulation (EEC) No 2294/92 of 31 July 1992 on detailed rules for the application of the support system for producers of oilseeds referred to in Council Regulation (EEC) No 1 765/92 (3), as last amended by Regulation (EC) No 2203/94 (4), restricts the producers of rapeseed eligible for the compensatory payments to those producers sowing seed of specified qualities and varieties ; whereas following the accession of Finland and Sweden the varieties of rapeseed available to their produ ­ cers, which meet the eligibility criteria laid down, should accordingly be added to the present list ; whereas addi ­ tional varieties of rapeseed which meet the eligibility criteria are now also available to producers ; whereas these varieties should also be added to the list ; Whereas the main rapeseed variety cultivated in Sweden does not meet the eligibility criteria ; whereas Sweden requires a transitional period in which to breed replace ­ ment varieties which can be cultivated in its climatic conditions ; whereas during such transitional period, namely for the marketing years 1995/96 and 1996/97, the (') OJ No L 181 , 1 . 7. 1992, p. 12. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (2) OJ No L 349, 31 . 12. 1994, p . 105. (3) OJ No L 221 , 6 . 8 . 1992, p. 22. (4) OJ No L 236, 10 . 9 . 1994, p. 12. No L 76/2 EN Official Journal of the European Communities 5. 4. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX ANNEX VII Stockholm Uppsala SÃ ´dermanland Ã stergÃ ¶tland JÃ ¶nkÃ ¶ping Kronoberg Kalmar Gotland Blekinge Kristianstad Malmohus Halland Goteborg och Bohus Alvsborg Skaraborg VÃ ¢rmland Ã rebro VÃ ¢stmanland Kopparberg GÃ ¢vleborg'